Title: To James Madison from Camillus M. Mann, 19 December 1813
From: Mann, Camillus M.
To: Madison, James


        
          Baltimore December 19. 181313 Baltimore Street
          Sir
        
        You will I hope in the present conjuncture be pleased, magnanimously to attribute to my right motive, namely my attachment to the interests of freedom of the nation and our republican institutions as well as a very deep reverence for your eminent mental qualities, and policy in the most trying times this country has witnessed since the revolution if, waving forms of which I have not knowledge I break from retirement to address you upon a subject the most of all actually momentous and upon which I have acquired by the best means information that is tested, positive, practical and can be depended on. If disgusted with the contradictions of politics, and being a soldier only from principle, I have wrapped myself round with the mantle of obscurity, and retired from the fields of strife as consistently as from military glorious circumstance, it has been to preserve principle within the outguard of my advancing knowledge of mens minds, and in my retirement to escape the shafts of malignity and its thorns.
        The land military force of our confederated country is not commensurate with the emergency. This is acknowledged, avowed, known now, at home, after an experience which has in the execution of details defeated plans which were dictated by wisdom in the whole. The militia is, as it is at present constituted, declared, on official authorities, to be inefficient. The enemy know all this. France too knows all this. And they know it long. And they calculate, have acted, and act accordingly. The collision between the army proper, and the actual militia, is injurious to the Union. These two descriptions of force—for, troops one of them cannot be called—are not suited to act together. The insubordinate independence of the militia is galling, perplexing, and of bad example to troops compelled by the

severities of stricter regulations. Nor can a militia such collectively as ours is now, be expected long to endure any of the fatigues or hard cuttings of war with contentment, any more than to march out of their state with true good will in the face of an enemy or otherwise.
        They have their business to mind, their bargains, and their wives, and their politics, and their judging, prejudging and censuring their chiefs, which will never do in an army. Besides, their habits in other respects are contrary to the soldierly spirit, which is as proud as free from giving an insult, obedient, cheerful in hardships, good humoured under command, ambitious of promotion through danger and perseverance, firm in vicissitudes, and loving the profession for its vicissitudes, its dangers, its contrasts of toil and triumph. Such a description of armament as a militia of all the people indiscriminately was never yet efficient in an enemy’s country and cannot be. A distinct knowledge of such universal bans is not confined to our confederation only. This muster of all classes, the young and the elder, the poor and the rich, the sound and the infirm, the industrious and the idle, the timid and the courageous, is the garde nationale of France, the Land-Sturm of the German States, and the Levy in mass of Great Britain. Ours cannot be better disciplined than any of these, because their officers are appointed by their respective superior governments, by selection and evidence of devotedness and other qualifications. I will allow that our militia in the entire may be as well disciplined and rendered as efficient in every respect, and much more efficient in some respects, than the body of force of a corresponding description under the governments of the European countries; but it is desirable that the officers should feel themselves daring only against the enemy, and that they should not consider themselves safe or warranted in setting themselves in disobedience and contravention of the plans of the executive protecting government of the country. Then, although our levy in mass militia may not be useful to reduce enemies at a great distance from the frontiers of the United States, and although they will not be counted on for any such purpose in the plans of campaign of the government of the United States, they may be got to answer very good purposes notwithstanding. They would be terrible as an obstructing and harassing force under partisan leaders, and above all they would be truly terrible to an invading enemy.
        Many persons affect to be jealous of a standing army as giving too much power and what they think sagacious to term an alarming patronage to the executive authority. A kind of half measure force has been thought of, a twelvemonths enlistment of men, to be subject during that time to the discipline regulations and penalties of regular soldiers, and then free to set about any other business and go where they please. This description of force is nearly a nullity in a military sense, and a knowledge of such a

species of troops being forced upon the general administration will make no very formidable impression upon the pretensions of the enemy. Pardon me Sir, if I say that no troops are fit for the field of pitched fighting in a much shorter time. It is to be considered that here, officers and men are to receive their instruction at the same time, and the men, compelled to receive the drill are rendered progressively judges of any insufficiency exhibited by the officers, and this prevents instead of giving that confidence which makes warriors rely mutually upon themselves and their commanders. It takes a series of much time to make both officers and men perfect, and to make them respectively and by experience know that they can with confidence rely upon each others firmness and exact knowledge and performance of duty in the storms that try. The men of the twelve-months regiments then are just free to depart when they have taken the first lessons of military instruction and are beginning to acquire the habits of a soldier.
        You will pardon the demonstrative plainness of a man who has been an officer in the severest service in his teens, and acquainted with every species of military service then and since. It is true I have latterly preferred another profession, but, once a warrior and always. The enemy might be given to know that this country will exert its energies, and that it possesses immense energies which it can exert with ease. France from the moment she beholds such evidence will shew her most obsequious respect for this government, and England will be at once forced to bend to every thing your wisdom desires. The conquering ancient warriors of Italy employed the wisest means and methods of their enemies, even of such as they vanquished, and thus encreased their military efficiency and means of vanquishing others. You can beat the present public enemy quickly at his own weapons.
        The Governors, the State Councils and Legislatures, even the most obstinate leaders of the opposite party can make out no constitutional objection, no apprehension of danger to our liberties, no accusation of an ambition to acquire a controling patronage, against the enactment of a National, Marching Militia, Subalterns Captains (and supernumerary officers of these grades) to be commissioned by the Governors, or Governors & Executive Councils as may be customary and accordant with the peculiar laws of each State—the field officers to be appointed or selected by the President of the United States, or by the Governors &c as you shall deem most expedient to establish for a precedent: but no officers of a higher command than Colonel to be constituted in this description of troops. The different States to contribute their quota in the ratio of their population, by ballot, or voluntary enlistment, but to be completed within an allowed time, and the reduction by casualties to be supplied by the States in which the particular regiments have been raised. This National

Militia to be placed unlimitedly under the orders of the President and to do fort and field duty in any and every state and all parts of the United States and their dependencies as ordered by authority of the general government, and in all places on and near the frontiers and at any distance thereof where or from whence an expedition or invasion of the United States may be prepared or preparing. One hundred thousand bold active and able bodied men, or a greater number, may be thus easily and popularly raised suitable for every purpose necessary to the views of this government, and they may be rendered as perfect in manœuvres and discipline as any troops in the world in six months: it would be too sanguine to expect they should become so much sooner; but their effect politically would tell from the moment the law for their formation was enacted. The term of enrolment should be five years or until three months or six months after peace, or any time shorter than the term of enrolment, according to the Presidents pleasure or his and the Senates (of the U.S.) determination. It is in all armies necessary that the paramount authority should be vested with the power to disband or draft any mutinous corps altogether, at once, or otherwise as may be deemed fit. Cavalry and Artillery may be selected from the aggregate, and required to subscribe to the condition of seven years service, with the other conditions, for the service to be performed by Cavalry and by Artillery require particularly constituted men, and it takes a much longer time to make perfectly good troops dans ces armes than in the infantry.
        So far having spoken to the point, it remains for me to apologise. My apology is the conjuncture, and my love for the country.
        Being unacquainted with any fixed etiquette of proceeding I have dared to address this communication to you direct. I have not been able to gain any knowledge of the arrival of the honourable Secretary at War at Washington nor the place of his actual sojourn, consequently I am precluded from making the communication through his medium. The moment for laying these facts and considerations before you appears to me to permit of no delay. I might communicate many other particulars some of which might perhaps be found useful and applicable to present circumstances, but I have obtruded much already in this long letter, and I can only conclude now in saying that I shall hold myself obedient to any commands you may lay on me to enter more largely into detail and elucidation and mention any other facts and observations which may happily prove acceptable in your wisdom and useful to the weal of my fellow citizens. I am Sir your obedient and respectful and very humble servant
        
          Camill M Mann
        
      